On Petition for a Rehearing.
Franklin, C.
— In appellant’s petition for a rehearing he does not object to the decision made upon the question of the admissibility of testimony; and that was the only question discussed or referred to by him in his brief herein.
But now in his petition he insists that the motion for a new trial ought to have been granted, for the reason that the verdict is not sustained by sufficient evidence.
It has been repeatcdly'decided by this court that questions not discussed or referred to in appellant’s brief are to be treated as waived by him, and will not be considered on petition for a rehearing. '
The appellant, in order to avail himself of a question upon which to reverse a judgment, must present that question in his brief upon the original submission.
Per Curiam. — The petition for a rehearing is overruled.